Filed 2/29/16
                               CERTIFIED FOR PUBLICATION




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                THIRD APPELLATE DISTRICT
                                          (Sacramento)
                                               ----




CALVIN MOUNTJOY et al.,                                               C077283

                  Plaintiffs and Appellants,                     (Super. Ct. No.
                                                           34201200116773CUFRGDS)
        v.

BANK OF AMERICA, N. A. et al.,

                  Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of Sacramento County, David I.
Brown, Judge. Reversed.

      Law Offices of Richard L. Antognini and Richard L. Antognini for Plaintiffs and
Appellants.

      Severson & Werson, Jan T. Chilton, Kerry W. Franich, and Jonah Vanzandt for
Defendants and Respondents.


        In seeking an attorney fee award in this wrongful foreclosure case, plaintiffs
Calvin and Tracy Mountjoy sought a lodestar sum of $308,425 for 760.70 hours of
attorney and law student work billed at hourly rates ranging from $450 to $200.
Concluding that “well over 70% of the billing entries” submitted in support of the



                                                1
attorney fee request were flawed in one or more respects, the trial court reduced the
number of hours claimed by 70 percent, to 228.21. Thereafter, applying a “blended”
billing rate of $260 per hour to the reduced number of hours, the court awarded the
Mountjoys $59,334.60 in attorney fees.
       On the Mountjoys‟ appeal from the fee award, we reject most of their arguments
but conclude the trial court did abuse its discretion in basing the award on a 70 percent
across-the-board reduction in the number of hours claimed. Even assuming the trial court
was correct in finding that well over 70 percent of the time entries underlying the fee
request were flawed in one manner or another, there is no reasonable basis for concluding
that the time entries the court found were flawed actually included 70 percent of the total
time for which the Mountjoys sought compensation. Thus, the trial court‟s reduction in
compensable hours was arbitrary and may have swept too broadly, denying the
Mountjoys compensation for time claimed in billing entries that were not flawed. For
this reason, we will reverse the order on the Mountjoys‟ fee motion and remand the
matter to the trial court for further consideration.
                   FACTUAL AND PROCEDURAL BACKGROUND
       The Mountjoys owned a home in Elk Grove that was subject to a loan secured by a
deed of trust. In May 2011, following a nonjudicial foreclosure sale of that property and
the commencement of an unlawful detainer action against them, the Mountjoys contacted
attorney Dennise Henderson. In August 2011, Henderson filed a chapter 7 bankruptcy
petition for the Mountjoys to stop the unlawful detainer action. Eventually, the
bankruptcy stay was lifted, and a second unlawful detainer action was commenced in
December 2011.
       In January 2012, the Mountjoys commenced the present action by filing a verified
complaint against various parties alleging 12 causes of action. On the Mountjoys‟
motion, the second unlawful detainer action was consolidated with this action.



                                               2
       Defendants Bank of America, N.A., Recontrust Company, N.A., Mortgage
Electronic Systems, Inc. (MERS), and Federal National Mortgage Association1
unsuccessfully demurred to the complaint and unsuccessfully moved for summary
judgment. At a mandatory settlement conference in January 2014, the case settled, with
the bank agreeing to pay the Mountjoys $395,000. The written stipulation for settlement
provided that “[a]ttorneys fees and costs, if not agreed, shall be determined by noticed
motion.”
       Following the Mountjoys‟ receipt of the settlement proceeds, they filed a motion
for attorney fees and costs, seeking a lodestar sum of $308,425.00 in fees for 760.7 hours
of work by their two attorneys -- Henderson and Tonya Nygren. The motion was
supported by a 41-page “Billing Detail” printout showing the time entries for the services
provided. The total fees were calculated based on an hourly rate of $450 for Henderson
and two hourly rates for Nygren: $350 for her work as an attorney and $200 for her work
prior to becoming an attorney.2
       In opposition to the fee motion, the bank contended the fee request was “not
merely excessive” but “outrageous.” The bank objected to the hourly rates sought and
the total hours claimed. On the latter point, the bank asserted (among other things) that
excessive time was spent on routine tasks, the two attorneys billed exorbitant hours on
the same tasks, and many of the billing entries were “improperly block-billed or
otherwise vague.” The bank argued that the lodestar should be slashed to something
more closely approaching the approximately $51,000 the bank‟s attorneys billed on the
case (not including the fee motion).




1      For ease of reference, we will refer to all of the defendants jointly as the bank.
2    The fee motion also requested a multiplier of 4.0, but at the hearing on the motion,
Henderson dropped the request for a multiplier.

                                              3
       The trial court agreed with the bank‟s arguments on the number of hours claimed
and reduced those hours by 70 percent across the board, explaining as follows:
“Approximately half of [the Mountjoys‟] pleading amounted to unnecessary general legal
argument warranting a reduction in the time it took to prepare that filing. Approximately
half of „facts‟ [the Mountjoys] crafted in Opposition to the summary judgment motion . . .
were improper. Perhaps most critically, well over 70 % of the billing entries fall into one
or more of the following categories: prohibitively vague „block billing,‟ excessive time
spent on the stated task (including but not limited to drafting the complaint and
opposition to summary judgment motion and document review tasks discussed above),
double billing where two attorneys completed the same task, attorney fees for non-
attorney work, fees for filings that did not actually occur in this case, and fees for
otherwise unreasonable tasks. [¶] In light of the foregoing and the other various reasons
stated in Defendants‟ Opposition, the Court in its discretion reduces [the Mountjoys‟]
requested „hours worked‟ by 70% . . . to a more reasonable total of 228.21.” (Bold text
omitted.)
       The trial court also found that the Mountjoys had “not met their burden of showing
that their requested hourly rates are reasonable,” so the court applied a “blended” billing
rate of $260, drawn from the rate billed by the bank‟s attorney, finding that rate was
“reasonable and more closely comports with those in the local community, at least in the
Court‟s experience.”
       Multiplying the reduced hours by the reduced hourly rate, the court calculated the
Mountjoys‟ reasonable attorney fees as $59,334.60 and awarded them that amount. The
Mountjoys timely appealed.
                                       DISCUSSION
       On appeal, the Mountjoys contend the trial court abused its discretion in awarding
them only $59,334.60 of the $308,425 in attorney fees they requested. As explained
more fully below, we reject most of the Mountjoys‟ arguments, but we do agree the trial

                                              4
court abused its discretion in imposing a 70 percent across-the-board reduction of the
hours claimed. Accordingly, we will reverse and remand.
                                               I
                    General Principles Governing Attorney Fee Awards
       “[A] court assessing attorney fees begins with a touchstone or lodestar figure,
based on the „careful compilation of the time spent and reasonable hourly compensation
of each attorney . . . involved in the presentation of the case.‟ ” (Ketchum v. Moses
(2001) 24 Cal. 4th 1122, 1131-1132.) “[T]he lodestar is the basic fee for comparable
legal services in the community; it may be adjusted by the court based on factors
including . . . (1) the novelty and difficulty of the questions involved, (2) the skill
displayed in presenting them, (3) the extent to which the nature of the litigation precluded
other employment by the attorneys, (4) the contingent nature of the fee award. [Citation.]
The purpose of such adjustment is to fix a fee at the fair market value for the particular
action. In effect, the court determines, retrospectively, whether the litigation involved a
contingent risk or required extraordinary legal skill justifying augmentation of the
unadorned lodestar in order to approximate the fair market rate for such services.” (Id. at
p. 1132.) “[A]nchoring the calculation of attorney fees to the lodestar adjustment method
„ “is the only way of approaching the problem that can claim objectivity, a claim which is
obviously vital to the prestige of the bar and the courts.” ‟ ” (Ibid.) “When using the
lodestar method to calculate attorney fees . . . , the ultimate goal is „to determine a
“reasonable” attorney fee . . . .‟ ” (Chavez v. City of Los Angeles (2010) 47 Cal. 4th 970,
985.) “The „ “experienced trial judge is the best judge of the value of professional
services rendered in his court, and while his judgment is of course subject to review, it
will not be disturbed unless the appellate court is convinced that it is clearly wrong.” ‟ ”
(Ketchum, at p. 1132.)




                                               5
                                               II
                                         Hourly Rate
       With a single exception, the Mountjoys‟ arguments on appeal all relate to the trial
court‟s reduction of the “time spent” element of the lodestar calculation. The one
exception comes at the end of their opening brief, when they complain in a single
paragraph that “the trial court set Dennise Henderson‟s billing rate at $260 as part of a
„blended‟ billing rate.” The Mountjoys suggest this was an abuse of discretion because
$260 was the hourly rate of Clayton Gaddis, the bank‟s principal attorney, and, according
to the Mountjoys, “[t]he trial court failed to consider the differences between
Ms. Henderson and Mr. Gaddis‟s experience” -- specifically, that Henderson had been
practicing for 14 years while Gaddis had been practicing only five, and that Henderson
had tried 35 cases while Gaddis had not tried any as first chair. From these differences,
the Mountjoys draw the conclusion that “[i]f Mr. Gaddis was worth $260 an hour,
Ms. Henderson was worth far more.”
       We find no merit in this argument. “ „[A] reasonable hourly rate is the product of
a multiplicity of factors. . . . the level of skill necessary, time limitations, the amount to
be obtained in the litigation, the attorney‟s reputation, and the undesirability of the
case.‟ ” (Margolin v. Regional Planning Com. (1982) 134 Cal. App. 3d 999, 1003-1004,
quoting Copeland v. Marshall (D.C.Cir.1980) 641 F.2d 880, 892.) Here, in arguing that
the trial court undervalued Henderson‟s services by applying an hourly rate of $260 to
those services, the Mountjoys point to only two relevant factors: years in practice and
trial experience. Despite the difference between Henderson and Gaddis with respect to
these two factors, it is possible the trial court could have reasonably determined that
Henderson‟s services were only worth the same rate billed by Gaddis based on all of the
“multiplicity of factors” that go into determining a reasonable hourly rate. Because they
fail to address any of the other applicable factors to show that any such conclusion would
still be an abuse of discretion, the Mountjoys have failed to carry their burden of showing

                                               6
the trial court abused its discretion in selecting $260 as a reasonable rate for Henderson‟s
services.
                                              III
                                         Time Spent
       The remainder of the Mountjoys‟ arguments relate to the “time spent” element of
the lodestar calculation. We address each argument in turn.
                                              A
                          Reference To Opposing Counsel’s Fees
       The Mountjoys contend the trial court “erred by using opposing counsel‟s billing
records as the sole basis for reducing [their] fee request by 70%.” (Bold text omitted.)
The factual premise of this argument is (as variously stated by the Mountjoys) that
(1) “[t]he hours charged by [the bank]‟s counsel were . . . the driving force behind the
trial court‟s 70% cut,” (2) “[t]he driving factor [in the court‟s reduction of the “time
spent” element of the lodestar calculation] was [the court‟s] belief that [the] hours [spent
by the bank‟s counsel], rather than the hours for the Mountjoys‟ counsel, must control,”
and (3) the court “use[d] the billing records of [the bank‟s] counsel as the dominant factor
in setting the attorney‟s fee award.” According to the Mountjoys, “[b]y allowing defense
counsel‟s billing records to control its analysis, the trial court „started from a mistaken
premise‟ ” and thereby abused its discretion.
       This argument has no merit because the factual premise is false -- the trial court
did not use the time spent by the bank‟s counsel as the “driving force” or “dominant
factor” in the court‟s analysis of the time spent by the Mountjoys‟ attorneys. Instead, the
court reduced the time claimed by the Mountjoys‟ attorneys by 70 percent because the
court found that “well over 70% of the billing entries” offered by the Mountjoys‟
attorneys were objectionable for one reason or another. It was only after deciding to
reduce the hours claimed on this basis that the court observed that the reduced total
(228.21 hours) “more closely approximates defense counsel‟s purported 224 hours

                                              7
worked, which serves as a „cross-check‟ for the claimed hours.” (See Donahue v.
Donahue (2010) 182 Cal. App. 4th 259, 272 [“A comparative analysis of each side‟s
respective litigation costs may be a useful check on the reasonableness of any fee
request”].) Thus, the trial court did not start from a mistaken premise in evaluating the
hours spent by the Mountjoys‟ attorneys.
                                              B
                           Failure To Consider Certain Factors
       The Mountjoys next contend the trial court erred because the court did not
consider “the novelty of the case, its difficulty, and the success of the prevailing party” in
setting the lodestar. In support of this argument, the Mountjoys cite Hadley v. Krepel
(1985) 167 Cal. App. 3d 677, which in turn quoted Berry v. Chaplin (1946) 74 Cal. App. 2d
669, as follows: “In determining what constitutes a reasonable compensation for an
attorney who has rendered services in connection with a legal proceeding, the court may
and should consider „the nature of the litigation, its difficulty, the amount involved, the
skill required and the skill employed in handling the litigation, the attention given, the
success of the attorney‟s efforts, his learning, his age, and his experience in the particular
type of work demanded . . . ; the intricacies and importance of the litigation, the labor and
necessity for skilled legal training and ability in trying the cause, and the time
consumed.‟ ” (Hadley, at p. 682, quoting Berry, at pp. 678-679.)
       The flaw in this argument is that neither Hadley nor Berry applied the lodestar
method of calculating a reasonable attorney fee award; accordingly, neither of those cases
stands for the proposition that the factors mentioned must be considered in setting the
lodestar, which (as we have seen) is the product of the hours reasonably spent on the case
times a reasonable hourly rate of compensation. Instead, under the lodestar method, the
factors the Mountjoys contend the trial court ignored are to be taken into account in
deciding whether to apply a multiplier to the lodestar figure. For example, in Ketchum,
the Supreme Court explained that the lodestar “may be adjusted by the court based on

                                              8
factors including . . . the novelty and difficulty of the questions involved.” (Ketchum v.
Moses, supra, 24 Cal.4th at p. 1132.) The degree of success achieved is likewise a proper
factor for consideration in deciding whether to adjust the lodestar figure. (See Chavez v.
Netflix, Inc. (2008) 162 Cal. App. 4th 43, 61.)
       Here, Henderson withdrew the Mountjoys‟ request for a multiplier to be applied to
the lodestar at the hearing on the fee motion. Accordingly, the Mountjoys cannot now be
heard to complain that the trial court erred in failing to consider various factors that might
have justified an upward adjustment to the lodestar.
                                               C
                           Specific Criticisms By The Trial Court
       The Mountjoys next challenge a number of specific criticisms the trial court had
for their attorneys‟ billing records, contending those criticisms are not based on “the facts
and reason.” Again, we address each separate issue in turn.
       1.     The Complaint
       The trial court noted that the Mountjoys‟ attorneys “purportedly spent 41.5 hours
to draft the [complaint] (totaling $18,675 in fees),” which the court determined was
excessive because “approximately 25 pages of the 55 pages of allegations are general
background „allegations‟ -- perhaps, more accurately, arguments -- regarding MERS, the
securitization of loans, the financial crisis and the roles of lenders, etc.” and “not factual
allegations tailored to [the Mountjoys‟] claims in this particular case.” The court
concluded “it was unnecessary to spend over 40 hours on a pleading largely comprised of
improper legal argument and generic background „facts.‟ ”
       The Mountjoys contend the trial court‟s criticism was not justified because “the
time records show . . . that this [41.5 hours of] work includ[ed] interviewing the clients,
doing research on possible causes of action, and then drafting the complaint.” (Italics
added.) They also note that if 25 pages of the complaint were unnecessary or irrelevant,
then “at least 30 pages . . . contained relevant allegations,” and they contend “[i]t takes

                                               9
time to draft 30 pages of a complaint” and “[t]he trial court‟s ruling did not account for
this reality.”
       Contrary to the Mountjoys‟ argument, the time records do not show that the 41.5
hours the trial court found had been spent on drafting the complaint included other tasks,
such as interviewing and researching. We have identified 11 time entries relating to the
complaint for which the total amount of time equals 41.5, as follows:
       “12/22/2011”         “Client File Work: Prep Complaint”                4.25 hours
       “12/30/2011”         “Client File Work: Prep Complaint”                6.50 hours
       “01/01/2012”         “Client File Work: Review procedural status”        .50 hours3
       “01/02/2012”         “Client File Work: Prep Complaint”                6.00 hours
       “01/05/2012”         “Client File Work: Prep Declarations              2.50 hours
                            for Complaint”
       “01/06/2012”         “Law Student File Work: Organize file               .50 hours
                            for UD and filing Complaint; review
                            timeline of events for Complaint”
       “01/08/2012”         “Client File Work: Complaint”                     6.75 hours
       “01/08/2012”         “Client File Work: Review Complaint               7.25 hours
                            and mark final edits”
       “01/08/2012”         “Law Student File Work: Review                    1.50 hours
                            Complaint and final edits”
       “01/09/2012”         “Law Student File Work: Complaint-                5.75 hours
                            final preparation of complaint including
                            print file serve”



3        While the description in this time entry does not expressly mention the complaint,
it is the only entry contemporaneous with those that do mention the complaint that was
for the right amount of time to bring the total to 41.5 hours.

                                                10
       These appear to be the time entries on which the trial court relied for its criticism,
and none of them includes any time for interviewing or researching. Instead, those hours
appear in other time entries on December 22 and 27, 2011. Thus, the trial court did not
err in determining that the Mountjoys‟ attorneys spent over 40 hours preparing the
complaint.
       As for the Mountjoys‟ assertion that it “takes time” to draft even a 30-page
complaint and the trial court‟s ruling “did not account for this reality,” we find no basis
for reversal in this assertion. The Mountjoys have not shown that the trial court denied
them all compensation for the time spent preparing the complaint. Of course, given the
nature of the trial court‟s ruling -- a 70 percent across-the-board reduction in the hours
claimed -- it is not possible to say exactly how many hours the trial court determined
were compensable for the preparation of the complaint, but that is an issue we address
hereafter. For now, it is sufficient to conclude that the Mountjoys have not shown any
error in the trial court‟s assessment that the time spent preparing the complaint was
excessive.
       2.     The Answer
       The trial court found the 2.75 hours spent “to shephardize Defendants‟ Answer”
was excessive, especially given that the answer did not cite any cases, “making it unclear
what shephardizing could have been done.” The Mountjoys object to this criticism
because the pertinent time entry “should be read to bill 2.75 hours to review and
„Shephardize‟ the answer,” which “was 21 pages long and asserted 16 affirmative
defenses” and “admitted or denied each paragraph of the Mountjoy complaint,” which
was verified. According to the Mountjoys, it “easily could take 2.75 hours” “to review
each paragraph of the answer to learn what allegations [the bank] admitted and what
allegations it denied.”
       We share the trial court‟s confusion regarding the supposed “shephardizing” of the
answer, but we also note that the Mountjoys are correct about the nature of the time

                                             11
entry: the entry specifically covers review of the answer as well as the supposed
“shephardizing.” We also agree with the Mountjoys that the task of evaluating the
specific responses (admit, deny, or some combination of both) to each of the 280
paragraphs of the complaint to determine exactly what allegations the answer placed at
issue in the case could easily have consumed several hours. Thus, notwithstanding the
inexplicable reference to “shephardizing” the answer, we agree that the trial court abused
its discretion in determining that this particular time entry was excessive.
       3.     Summary Judgment Motion
       The trial court concluded that the “almost 150 hours” the Mountjoys‟ attorneys
spent opposing the summary judgment motion “was excessive, especially given the
defects in the construction of most of the 35 „facts‟ presented in [the Mountjoys‟]
Separate Statement of Additional Material Facts, which included lengthy deposition
excerpts and verbose multi-part argument framed as „fact.‟ ” The Mountjoys object to
this criticism because the court did not: (1) “discuss the 13 issues the motion raised,”
(2) “mention the fact that the motion cited 74 cases and 19 statutes,” (3) “consider the
lengthy declarations (a total of 109 pages, with exhibits),” or (4) “take into account the
lengthy request for judicial notice.” We must presume, however, that the trial court did
consider these matters and take them into account in reaching its conclusion, even though
the court may not have mentioned or discussed them in its written ruling. This is so
because “ „[a] judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown. This is not only a general principle of appellate
practice but an ingredient of the constitutional doctrine of reversible error.‟ ” (Denham v.
Superior Court (1970) 2 Cal. 3d 557, 564.) Here, the record is silent as to whether the
trial court considered the various factors the Mountjoys mention, so we must presume the
court did consider them. Inasmuch as the Mountjoys have not pointed to anything in the



                                             12
record that overcomes this presumption, it follows that the Mountjoys have shown no
error in the trial court‟s assessment of the time spent on the summary judgment motion.
         4.     Amended Complaint
         The trial court concluded it was unreasonable for the Mountjoys to seek
compensation for 5.5 hours spent preparing an amended complaint when no such
complaint was ever filed. The Mountjoys object to this criticism, contending this time
was not unreasonably spent because “[i]t is logical” that the Mountjoys‟ attorneys
researched and prepared the amended complaint while preparing their opposition to the
demurrer to the original complaint, so they would “be able to explain to the trial court
how they could amend if the court upheld the [bank‟s] demurrer.” According to the time
records, however, that was not the case. The demurrer was filed in April 2012 with a
hearing set for September. There are two time entries in April for reviewing the
demurrer, then there is one time entry in August for 2.50 hours to review the demurrer
and research case law. After that, there are five more time entries in August, for a total of
10.25 hours, to prepare the response to the demurrer (along with some further research).
Finally, on August 31, the opposition to the demurrer was filed, and at least nine more
hours were billed that day related to the demurrer. Nowhere in their opposition to the
demurrer, however, did the Mountjoys ask for leave to amend or suggest how the
complaint might be amended to address any flaw identified in the demurrer. Moreover, it
was not until September 20 -- the day after the reply was filed in support of the demurrer
-- that the Mountjoys‟ attorneys spent the 5.5 hours preparing an amended complaint.
And it was not until September 23 that the Mountjoys‟ attorneys actually reviewed the
reply.
         From the foregoing facts, it is readily apparent that the 5.5 hours the trial court
found were unreasonably spent preparing an amended complaint were not part of the
preparation of the opposition to the demurrer, as the Mountjoys now argue it logically



                                               13
could have been. Accordingly, the Mountjoys have shown no error in the trial court‟s
assessment of the time spent preparing the amended complaint.
       5.     Two Attorneys
       The trial court found that some of the attorney fees the Mountjoys sought were
duplicative because their two attorneys “billed for completing the same tasks and
communications,” as itemized in the bank‟s opposition to the fee motion.4 The
Mountjoys object to this criticism because the trial court “never explained why it
believed that they needed only one lawyer.” The Mountjoys then offer various reasons
why “two lawyers often make sense” and complain that “[t]he trial court did not consider
these possible justifications.” The Mountjoys also contend that the court “did not take
into account the fact that during the history of the case six lawyers worked to defend [the
bank].”
       Based on the foregoing, the Mountjoys have not shown any error in the trial
court‟s determination that the fees sought included duplicative fees for the services of
two attorneys. First of all, the “possible justifications” suggested by the Mountjoys
largely do not address the specific duplicative services enumerated by the bank in its
opposition and incorporated by the trial court into its ruling on the fee motion. The one
exception is attendance at a deposition. On this subject, however, the Mountjoys present
only an abstract justification as to why the attendance of two attorneys at a deposition
may be necessary. Specifically, they argue that “[o]ne lawyer organizes documents and
keeps notes on the deponent‟s answers,” while “[t]he other asks the questions.” But the
Mountjoys do not point to any evidence in the record in this case that that justification



4      The bank identified six matters on which, in its view, both of the Mountjoys‟
attorneys billed “exorbitant” time, as follows: (1) reviewing and opposing the summary
judgment motion; (2) trial preparation; (3) attending two depositions; (4) reviewing a
deposition transcript; (5) opposing the demurrer; and (6) reviewing a document
production.

                                             14
applied here. In other words, there is no evidence that one of the Mountjoys‟ attorneys
was solely responsible for conducting the deposition examination, while the other was
responsible for organizing documents and taking notes. In the absence of any such
evidence, no abuse of discretion has been shown in the trial court‟s determination that the
services of the two attorneys were duplicative in this regard.
       As for the assertion that “six lawyers worked to defend [the bank],” that point
alone is worthless, because the Mountjoys make no effort to show that the six attorneys
who worked on the defense case performed duplicative tasks. Absent such a showing,
the comparison offered by the Mountjoys has no tendency to show error in the trial
court‟s conclusion that the Mountjoys‟ attorneys billed for unnecessarily duplicative
services.
       6.     Block Billing And Vagueness
       The trial court concluded that the Mountjoys‟ attorneys “largely „block billed‟ and
often completed only the most general and vague descriptions of their time entries.” The
Mountjoys object to both aspects of this criticism, contending “[t]he entries . . . were not
true „block bill‟ entries” and the bank‟s “counsel also used vague time descriptions.”
       We agree with the Mountjoys that the time entries their attorneys submitted do not
qualify as block billing. Block billing occurs when “a block of time [is assigned] to
multiple tasks rather than itemizing the time spent on each task.” (Heritage Pacific
Financial, LLC v. Monroy (2013) 215 Cal. App. 4th 972, 1010.) The Mountjoys‟
attorneys‟ time entries do not encompass multiple tasks.
       On the issue of vagueness, however, the Mountjoys do not attempt to refute the
court‟s characterization; instead, they simply argue that the bank‟s attorneys used vague
time descriptions too. But even if that is so, it makes no difference. That the bank‟s
attorneys may have used vague time descriptions to bill the bank for their services does
not mean the Mountjoys‟ attorneys were entitled to premise their request for an attorney
fee award on their own equally vague descriptions.

                                             15
                                              D
                         70 Percent Across-The-Board Reduction
       Having considered all of the foregoing arguments, we have found only two aspects
in which the trial court can be said to have erred or abused its discretion: (1) in finding
that the 2.75 hours the Mountjoys‟ attorneys billed for reviewing Bank of America‟s
answer to the complaint was excessive; and (2) in finding that the Mountjoys‟ attorneys
“largely „block billed.‟ ” It is impossible for us to say, however, just how these erroneous
aspects of the trial court‟s ruling prejudicially effected the fee award the court made -- if
at all -- because of the way the trial court determined the fee award, which is the subject
of the Mountjoys‟ final complaint.
       As we have noted, the trial court ultimately reduced the time claimed by the
Mountjoys‟ attorneys by 70 percent largely because the court found that “well over 70%
of the billing entries fall into one or more of the following categories: prohibitively
vague „block billing,‟ excessive time spent on the stated task (including but not limited to
drafting the complaint an opposition to summary judgment motion and document review
tasks discussed above), double billing where two attorneys completed the same task,
attorney fees for non-attorney work, fees for filings that did not actually occur in this
case, and fees for otherwise unreasonable tasks.” The Mountjoys complain about this
approach because the trial court “did not break out how many hours it thought were
devoted to double billing the same tasks, work on non-attorney tasks, excessive billing
for working on the complaint or summary judgment opposition, or work on documents
that were not filed.”
       We agree the trial court‟s approach was flawed, although not for the reason the
Mountjoys contend. The Mountjoys suggest that the trial court was obligated to calculate
exactly how many of the claimed hours the court believed were not compensable based
on the various flaws the court found in the time entries, then subtract that sum from the
total hours claimed to come up with the number of compensable hours. We disagree.

                                              16
One court has said that “counsel may not submit a plethora of noncompensable, vague,
block-billed attorney time entries and expect particularized, individual deletions as the
only consequence.” (Christian Research Institute v. Alnor (2008) 165 Cal. App. 4th 1315,
1329.) It is the obligation of the party (and attorney) seeking the fee award “to prune the
fee request to comply with the law,” and the party (and attorney) cannot “transfer that
responsibility onto the trial court.” (Ibid.)
       Even so, that does not mean it is permissible for a trial court -- when faced with a
plethora of flawed attorney time entries -- to engage in an across-the-board reduction of
hours of the kind the trial court imposed here. Essentially the court here determined that
because well over 70 percent of the billing entries suffered from one or more flaws, it
was appropriate to simply reduce the total hours claimed by 70 percent. The problem
with this approach is that there appears to be no reasonable basis for the conclusion that
the total hours included in the 70 percent plus time entries that were flawed in one or
more ways was even reasonably close to 70 percent of the total time claimed. For
example, it is possible that the hours included in the flawed time entries amounted to only
50 percent of total hours claimed, in which case the Mountjoys would have suffered a 20
percent reduction in compensable hours for hours that were actually included in time
entries that were not flawed. That is not acceptable. The trial court has broad discretion
in ruling on a fee request, but that ruling cannot be arbitrary, and a 70 percent reduction
in hours claimed based on the conclusion that more than 70 percent of the time entries are
flawed, without any correlation shown to the number of hours claimed on the flawed
entries, is arbitrary.
       From the trial court‟s written ruling, it appears the court may have been under the
impression that Christian Research Institute authorizes the kind of “across-the-board
reduction of hours” the court imposed here. Not so. In Christian Research Institute, the
trial court did not perform an across-the-board reduction based on an assessment of the
percentage of time entries the court found were flawed. In that case, the defendant

                                                17
sought a fee award of over $250,000 based on 638.6 hours allegedly spent on a special
motion to strike and a resulting appeal. (Christian Research Institute v. Alnor, supra, 165
Cal.App.4th at p. 1319.) Finding the claimed hours were excessive, the trial court instead
“awarded counsel $21,300 in attorney fees, based on 25 hours for the motion, 40 hours
for the appeal, and six hours of attorney time for the fee motion.” (Id. at p. 1320.) The
appellate court affirmed. (Id. at p. 1330.) Thus, Christian Research Institute does not
support the kind of reduction imposed here, which was a percentage reduction in hours
based on the percentage of flawed time entries, without respect to the number of hours
that were actually included in the flawed entries.
       Moreover, the trial court‟s flawed approach here cannot be justified by the fact
that the number of hours the court calculated based on its 70 percent across-the-board
reduction turned out to “closely approximate[]” the hours the bank‟s attorneys
purportedly spent on the case. Although, as we have noted, “[a] comparative analysis of
each side‟s respective litigation costs may be a useful check on the reasonableness of any
fee request” (Donahue v. Donahue, supra, 182 Cal.App.4th at p. 272), such a
comparison, by itself, cannot establish the reasonableness of a particular fee award.
Moreover, any such comparison requires “analysis,” and here even a facile analysis
shows that the number of hours the bank‟s attorneys spent on the case does not
necessarily serve as a fair reflection of how many hours the Mountjoys‟ attorneys could
have reasonably spent on the matter. This is so because, if nothing else, the bank‟s
attorneys did not begin working on the case until January 2012, after the complaint was
filed and served, whereas the time claimed by the Mountjoys‟ attorneys began in May
2011, when the Mountjoys first hired them to stave off the unlawful detainer action that
followed the bank‟s foreclosure sale of the Mountjoys‟ home.
       In the end, we do not challenge the established proposition that
“[t]he„ “experienced trial judge is the best judge of the value of professional services
rendered in his court;” ‟ ” however, we conclude that the trial court‟s method of

                                             18
determining the reasonable value of those services was “ „ “clearly wrong.” ‟ ” (Ketchum
v. Moses, supra, 24 Cal.4th at p. 1132) An across-the-board reduction in hours claimed
based on the percentage of total time entries that were flawed, without respect to the
number of hours that were actually included in the flawed entries, is not a legitimate basis
for determining a reasonable attorney fee award. Accordingly, the trial court here abused
its discretion by imposing such a reduction to determine that the Mountjoys‟ attorneys
should be compensated for only 228.21 hours of work on the matter. Thus, we will
reverse the fee award and remand the case to the trial court for further consideration in
light of this opinion.
                                       DISPOSITION
       The order partially granting and partially denying the Mountjoys‟ motion for
attorney fees is reversed, and the case is remanded to the trial court with instructions to
reconsider the fee request in light of this opinion.



                                                   /s/
                                                   Robie, Acting P. J.


We concur:



/s/
Murray, J.



/s/
Duarte, J.




                                              19